ALLOWABILITY NOTICE
Claims 1-20 are pending in this action.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:  The cited prior art references, Neve et al. (CN-103946806-A) [as cited in 892 dated 6/6/2022], Baldini et al. (EP-2911335-A1) [as cited in 892 dated 6/6/2022], Suresh et al. (US PGPUB No. 2020/0403813) [as cited in 892 dated 6/6/2022], Schoinianakis et al. (WO-2020078591-A1) [as cited in 892 dated 6/6/2022], Razi et al. (WO-2018183926-A1) [as cited in 892 dated 6/6/2022], Khatib Zadeh et al. (US PGPUB No. 2019/0042480) [as cited in 892 dated 6/6/2022], Grady et al. (US PGPUB No. 2007/0086724) [as cited in 892 dated 6/6/2022], Kang et al. (CN-103597496-A) [as cited in 892 dated 6/6/2022], Lerner (WO-2014201059-A1) [as cited in 892 dated 6/6/2022], Jean-Luc Claude et al. (GB-2588647-A) [as cited in 892 dated 6/6/2022], Lijima et al. (US-20190305969-A1), Yu et al. (US-20110082966-A1), Bishop et al. (US-20220092167-A1), Devadas (US-20100127822-A1), Chen (CN-101409620-A), Lerner (WO-2014201059-A1), Nguyen et al. ("Exploring Challenge-Response Mechanism Designs for IoT Initial Trust Establishment," 2018 IEEE International Conference on Communications Workshops (ICC Workshops), 2018, pp. 1-6, doi: 10.1109/ICCW.2018.8403774), IEEE ("IEEE Standard for Discovery, Authentication, and Authorization in Host Attachments of Storage Devices," in IEEE Std 1667-2018 (Revision of IEEE Std 1667-2015) , vol., no., pp.1-226, 2 Oct. 2018, doi: 10.1109/IEEESTD.2018.8479380) and Kursawe et al. ("Reconfigurable Physical Unclonable Functions - Enabling technology for tamper-resistant storage," 2009 IEEE International Workshop on Hardware-Oriented Security and Trust, 2009, pp. 22-29, doi: 10.1109/HST.2009.5225058), do not alone or in combination teach the recited features of independent claims 1, 10 and 15. For example, the invention requires that the response to the first challenge include the previous first response that was provided in the first challenge reply. Furthermore, authentication verification entity is authenticated by the subsystem and then a second challenge is sent from the subsystem to host device. These features along with the other recited features of independent claims 1, 10 and 15 and its claims make the claimed inventions allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER C SHAW whose telephone number is 571-270-7179.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 571-272-3862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER C SHAW/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        September 3, 2022